IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


ALYSSA MCLAUGHLIN AND WILLIAM                 : No. 255 WAL 2021
MCLAUGHLIN                                    :
                                              :
                                              : Petition for Allowance of Appeal
              v.                              : from the Order of the Superior Court
                                              :
                                              :
AMIT NAHATA, M.D.; KATHRYN SIMONS,            :
M.D.; ANNE F. JOSIAH, M.D.; THOMAS            :
PIROSKO, D.O.; JESSIE GANJOO, M.D.;           :
ASHLEY BERKLEY, D.O.; THE                     :
WASHINGTON HOSPITAL; AND                      :
WASHINGTON HEALTH SYSTEM                      :
WASHINGTON HOSPITAL                           :
                                              :
                                              :
              v.                              :
                                              :
                                              :
DIALYSIS CLINIC, INC.                         :
                                              :
                                              :
PETITION OF: DIALYSIS CLINIC, INC.            :


                                       ORDER



PER CURIAM

      AND NOW, this 24th day of February, 2022, the Petition for Allowance of Appeal

is GRANTED. The issues, as stated by Petitioner, are:

      (1)    Did the Superior Court err when it affirmed the Trial Court’s expansion of
             causes of action not recognized under Pennsylvania law on grounds that
             the Superior Court could not reverse the Trial Court’s expansion of causes
             of action where there is absence of Supreme Court precedent?

      (2)    Did the Superior Court err by permitting the Washington Hospital to pursue
             an indemnity claim against [Petitioner], an admittedly non-negligent
             secondarily (vicariously) liable party, which is inconsistent with the
             established law of Pennsylvania that permits indemnity claims only against
             actively negligent parties, while simultaneously recognizing that the Trial
             Court expanded Pennsylvania Law?

      (3)    Did the Superior Court err by permitting the Washington Hospital to pursue
             a contribution claim against DCI, a party whom the Washington Hospital
             specifically admits is not a tortfeasor, despite the fact that the Uniform
             Contribution Among Tortfeasors Act and precedential case law only allow
             for contribution among tortfeasors?


      Petitioner’s Application for Leave to File Response to Respondent's Answer to

Petition for Allowance of Appeal is DENIED as moot.




                                 [255 WAL 2021] - 2